Execution Version

AMENDED AND RESTATED GUARANTY




THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of August 22,
2014, is between WEX Inc., a Delaware corporation (which changed its name from
Wright Express Corporation by effecting a merger with a wholly-owned subsidiary
formed for such purpose) (the “Company”) and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of the date hereof (as in effect from time to time, the “Credit
Agreement”), among the Company, the Designated Borrowers from time to time party
thereto (each a “Designated Borrower” and collectively, the “Designated
Borrowers”), each Lender from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer and each of Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and
SunTrust Robinson Humphrey, Inc. as a joint lead arranger and a joint book
manager. Capitalized terms used and not defined herein (including, without
limitation, the term “Obligations”) are used with the meanings assigned to such
terms in the Credit Agreement.


The Lenders have agreed to make Loans to the Company and the Designated
Borrowers, and the L/C Issuer has agreed to issue Letters of Credit, in each
case pursuant to, and upon the terms and subject to the conditions specified in,
the Credit Agreement. In order to induce the Lenders to make Loans and to induce
the L/C Issuer to issue Letters of Credit for the account of the Designated
Borrowers, the Company is willing to execute and deliver this Guaranty.


Accordingly, the parties hereto agree as follows:


Section 1. Guarantee. The Company unconditionally guarantees, jointly with any
other guarantors of the Guaranteed Obligations (as defined below), and
severally, as a primary obligor and not merely as a surety, for the benefit of
the Guaranteed Parties (as defined below), the due and punctual payment and
performance of the Guaranteed Obligations. To the fullest extent permitted by
applicable Law, the Company waives notice of, or any requirement for further
assent to, any agreements or arrangements whatsoever by the Administrative
Agent, the Lenders, and each other Indemnitee or other Persons to whom any part
of the Obligations may be owed (each a “Guaranteed Party” and collectively, the
“Guaranteed Parties”), with any other Person pertaining to the Obligations,
including agreements and arrangements for payment, extension, renewal,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Obligations, or for the discharge or surrender of any or all
security, or for the compromise, whether by way of acceptance of part payment or
otherwise, and, to the fullest extent permitted by applicable Law, the same
shall in no way impair the Company’s liability hereunder. For the purposes of
this Guaranty, “Guaranteed Obligations” shall mean all Loans and other
Obligations owing at any time by each Designated Borrower from time to time
under the Credit Agreement or any other Loan Document.



BOI-40357v5

--------------------------------------------------------------------------------




Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
Law, the Company waives presentment to, demand of payment from and protest to
the Designated Borrowers or any other Person of any of the Obligations, and also
waives notice of acceptance of its guarantee, notice of protest for nonpayment
and all other formalities. To the fullest extent permitted by applicable Law,
the guarantee of the Company hereunder shall not be affected by (a) the failure
of any Person to assert any claim or demand or to enforce or exercise any right
or remedy against the Designated Borrowers or any guarantor under the provisions
of the Credit Agreement, any other Loan Document or otherwise; (b) any
extension, renewal or increase of or in any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Guaranty, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with
respect to any guarantor under the Loan Documents; (d) the fact that any obligor
of any of the Obligations was not such an obligor at such time the Company
became party to this Guaranty; or (e) the failure or delay of any Guaranteed
Party to exercise any right or remedy against any Loan Party or any other
guarantor of the Guaranteed Obligations.


Section 3. Guarantee of Payment. The Company further agrees that its guarantee
constitutes a guarantee of payment and performance when due and not of
collection, and, to the fullest extent permitted by applicable Law, waives any
right to require that any resort be had by the Administrative Agent or any other
Guaranteed Party to any security held for payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Guaranteed Party in favor of the Designated
Borrowers or any other Person.


Section 4. No Discharge or Diminishment of Guarantee; Payments. To the fullest
extent permitted by applicable Law and except as otherwise expressly provided in
this Guaranty, the obligations of the Company hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of the Obligations (other than
contingent indemnification obligations), the termination of all Commitments and
the Cash Collateralization of all L/C Obligations in accordance with the terms
of the Credit Agreement), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense (other than a defense of payment) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Company hereunder shall, to
the fullest extent permitted by applicable Law, not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce any remedy under
the Credit Agreement, any other Loan Document, any guarantee or any other
agreement or instrument, by any amendment, waiver or modification of any
provision of the Credit Agreement or any other Loan Document or other agreement
or instrument, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act, omission or delay to do any
other act that may or might in any manner or to any extent vary the risk of any
guarantor or that would otherwise operate as a discharge of the Company as a
matter of Law or equity (other than the indefeasible payment in full in cash of
all the Obligations (other than contingent indemnification obligations), the
termination of all Commitments and the Cash Collateralization of all L/C

- 2 -    
BOI-40357v5

--------------------------------------------------------------------------------




Obligations in accordance with the terms of the Credit Agreement) or which would
impair or eliminate any right of the Company to subrogation.


Section 5. Defenses Waived. To the fullest extent permitted by applicable Law,
the Company waives any defense based on or arising out of the unenforceability
of the Obligations or any part thereof from any cause or the cessation from any
cause of the liability (other than the final and indefeasible payment in full in
cash of the Obligations (other than contingent indemnification obligations), the
termination of all Commitments and the Cash Collateralization of all L/C
Obligations in accordance with the terms of the Credit Agreement) of the
Designated Borrowers or any other Person. Subject to the terms of the other Loan
Documents, the Administrative Agent and the other Guaranteed Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Designated Borrowers, the Company or any other
guarantor or exercise any other right or remedy available to them against any
Designated Borrower or any other guarantor, without affecting or impairing in
any way the liability of the Company hereunder except to the extent the
Obligations (other than contingent indemnification obligations) have been fully,
finally and indefeasibly paid in cash. Pursuant to and to the fullest extent
permitted by applicable Law, the Company waives any defense arising out of any
such election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Company against the Designated Borrowers or any other guarantor
or any security.


Section 6. Agreement to Pay; Subordination; Waiver of Subrogation; Stay of
Acceleration.


(a)    In furtherance of the foregoing and not in limitation of any other right
that the Administrative Agent or any other Guaranteed Party has at Law or in
equity against the Company by virtue hereof, upon the failure of a Designated
Borrower or any other Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will forthwith pay,
or cause to be paid, to the Administrative Agent or such other Guaranteed Party
as designated thereby in cash an amount equal to the unpaid principal amount of
such Guaranteed Obligations then due, together with accrued and unpaid interest
on such Guaranteed Obligations.


(b)    Upon payment by the Company of any sums to the Administrative Agent or
any Guaranteed Party as provided above, all rights of the Company against the
Designated Borrowers or any other guarantor arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations (other than
contingent indemnification obligations) and the Cash Collateralization of all
L/C Obligations in accordance with the terms of the Credit Agreement. In
addition, any indebtedness of the Designated Borrowers or any of their
Subsidiaries now or hereafter held by the Company is hereby subordinated in
right of payment to the prior payment in full of the Guaranteed Obligations. If
any amount shall be paid to the Company on account of (i) any such subrogation,
contribution, reimbursement, indemnity

- 3 -    
BOI-40357v5

--------------------------------------------------------------------------------




or similar right or (ii) any such indebtedness, in each case at any time when
any Guaranteed Obligation then due and owing has not been paid, such amount
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents. This Section 6(b) shall not, in the absence of
any continuing Event of Default, limit the making of any loan by or to the
Designated Borrowers or any of their Subsidiaries, or any payment in respect
thereof, to the extent such loan is permitted under Sections 7.02 and 7.03 of
the Credit Agreement.


(c)The Company shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
hereunder until all of the Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in cash, all Commitments have
been terminated and all L/C Obligations have been Cash Collateralized in
accordance with the terms of the Credit Agreement. If any amounts are paid to
the Company in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Administrative Agent to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.


(d)In the event that acceleration of the time for payment of any of the
Obligations is stayed, in connection with any case commenced by or against any
Loan Party or any other Person under any Debtor Relief Laws or otherwise, all
such amounts shall nonetheless be payable by the Company immediately upon
demand.


Section 7. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate Law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of the Company under this Guaranty would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under this Guaranty, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by the Company, any creditor or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.


Section 8. Information. The Company assumes all responsibility for being and
keeping itself informed of the Designated Borrowers’ financial condition and
assets, all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Company assumes and incurs hereunder and agrees that none of the Administrative
Agent or the other Guaranteed Parties will have any duty to advise such the
Company of information known to it or any of them regarding such circumstances
or risks.


Section 9. [Reserved].


Section 10. Termination. When all the Obligations (other than contingent
indemnity obligations) have been indefeasibly paid in full, all Commitments of
the Lenders shall have terminated and all L/C Obligations have been Cash
Collateralized in accordance with the provisions

- 4 -    
BOI-40357v5

--------------------------------------------------------------------------------




of the Credit Agreement, this Guaranty shall terminate; provided that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment, or any part thereof, on any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization of a Designated Borrower, any other Loan Party or any other
guarantor or otherwise.


Section 11. Binding Effect; Several Agreement; Assignments; Releases. Whenever
in this Guaranty any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Company that are
contained in this Guaranty shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Guaranty shall become
effective as to the Company when a counterpart hereof executed on behalf of the
Company shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon the Company and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of the
Company, the Administrative Agent and the other Guaranteed Parties, and their
respective successors and assigns, except that neither the Designated Borrowers
nor the Company shall have the right to assign their rights or obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent and the Required Lenders (and any such attempted assignment
shall be void).


Section 12. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Guaranty or consent to any
departure by the Company therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Company in any case shall entitle the Company
to any other or further notice or demand in similar or other circumstances.


(b)    Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Company
and the Administrative Agent (with the consent of the Lenders to the extent
required under the Credit Agreement).


Section 13. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement.

- 5 -    
BOI-40357v5

--------------------------------------------------------------------------------






Section 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty or any other Loan Document shall be considered to have
been relied upon by the Administrative Agent and the other Guaranteed Parties
and shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the L/C Issuer regardless of any investigation made by the
Guaranteed Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan to a
Designated Borrower or any other fee or amount payable under this Guaranty or
any other Loan Document is outstanding and unpaid or the Commitments have not
been terminated or any L/C Obligations have not been Cash Collateralized in
accordance with the provisions of the Credit Agreement.


(b) In the event any one or more of the provisions contained in this Guaranty or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Section 16. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
11. Delivery of an executed signature page to this Guaranty by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Guaranty.


Section 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.


Section 18. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such state court or, to the extent permitted by Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Guaranty shall affect any right that the Administrative Agent or
any other Guaranteed Party may otherwise have to bring any action or proceeding
relating to this Guaranty or the other Loan Documents against the Company or its
properties in the courts of any jurisdiction.



- 6 -    
BOI-40357v5

--------------------------------------------------------------------------------




(b)     Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(c)     Each party to this Guaranty irrevocably consents to service of process
in the manner provided for notices in Section 14. Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by Law.


Section 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.


Section 20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency) at any time held and other Indebtedness at any time owing by
such Guaranteed Party to or for the credit or the account of the Company against
any or all the obligations of the Company now or hereafter existing under this
Guaranty and the other Loan Documents held by such Guaranteed Party,
irrespective of whether or not the Administrative Agent or any Guaranteed Party
shall have made any demand under this Guaranty or any other Loan Document and
although such obligations may be contingent, unmatured, secured or unsecured or
are owed to a branch or office of such Guaranteed Party different from the
branch or office holding such deposit or obligated on such Indebtedness. Each
Guaranteed Party agrees promptly to notify the Company and the Administrative
Agent after any such setoff and application; provided that failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Guaranteed Party under this Section 20 are in addition to other rights
and remedies (including other rights of setoff) which such Guaranteed Party may
have.


Section 21. No Novation. This Guaranty is given in amendment to, restatement of
and substitution for that certain Guaranty, dated as of May 23, 2011, between
the Company and the Administrative Agent (the “Original Guaranty”). A portion of
the Guaranteed Obligations under this Guaranty constitutes the same obligations
guaranteed under the Original Guaranty. The parties hereto do not intend this
Guaranty to constitute a novation.

- 7 -    
BOI-40357v5

--------------------------------------------------------------------------------






[signature pages follow]



- 8 -    
BOI-40357v5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of
the day and year first above written.


COMPANY:


WEX INC.




By:    /s/ Steven A. Elder    
Name: Steven A. Elder
Title: Senior Vice President and Chief Financial Officer













BOI-40357v5

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/ Angla Larkin    
Name: Angela Larkin
Title: Assistant Vice President













- 2 -    
BOI-40357v5